





blackswoosh3.jpg [blackswoosh3.jpg]




October 17, 2019
John J. Donahoe II
Address on file with the Company
Re:    Offer Letter
Dear John:
We are pleased to confirm the terms of your employment with NIKE, Inc. (the
“Company”).
CEO Effective Date; Position. On January 13, 2020 (the “CEO Effective Date”),
you will begin to serve as President and Chief Executive Officer (“CEO”) and
will remain as a member of the Company’s Board of Directors (the “Board”). In
your capacity as President and CEO, you will report directly to the Board and
have all of the customary authorities, duties and responsibilities that
accompany this position.
Total Direct Compensation. Commencing on the CEO Effective Date, your initial
annual target direct compensation will be $18,500,000 as follows:
•
Base Salary. Your base cash salary will be at a rate of $1,500,000 per year,
paid in installments in accordance with the Company’s payroll policies. Your
base salary will be reviewed from time to time by the Compensation Committee of
the Board (the “Compensation Committee”).

•
Annual Incentive. You will be eligible to participate in NIKE’s Executive
Performance Sharing Plan (“PSP”) in a manner consistent with other NIKE
executives. Your annual incentive target award amount will be $3,000,000 (which
will not be prorated for fiscal 2020), although the actual value will be
determined by the Compensation Committee. The payment of an annual incentive to
you is subject to achievement of pre-defined performance goals for the Company,
approval by the Compensation Committee and the terms and conditions of the PSP.

•
Long-term Incentive. Your annual long-term incentive target award amount will be
$14,000,000, except as provided below for fiscal 2020. The form and terms of
long-term incentive awards are determined by the Compensation Committee from
time to time. With respect to your initial year of employment, your long-term
incentives will be as follows:

◦
Restricted Stock Units. On the CEO Effective Date, you will be granted
restricted stock units (“RSUs”) valued at $3,600,000 under the NIKE Stock
Incentive Plan that will vest in three equal installments on each of the first
three anniversaries of the CEO Effective Date subject to your continued
employment through the relevant vesting date. Your RSU award is subject to the
terms and conditions of the NIKE Stock Incentive Plan and the award agreement
governing the grant.



Offer Letter

--------------------------------------------------------------------------------



◦
Stock Options. On the CEO Effective Date, you will be granted stock options on
shares of Company Class B stock, valued at $5,400,000 under the NIKE Stock
Incentive Plan using a Black-Scholes option-pricing model on the date of grant
in accordance with Company policy. The stock options will have an exercise price
equal to the fair market value of a share of Company Class B stock on the CEO
Effective Date and a ten-year term. The stock options will vest in four equal
installments on each of the first four anniversaries of the CEO Effective Date
subject to your continued employment through the relevant vesting date. Your
stock option award is subject to the terms and conditions of the NIKE Stock
Incentive Plan and the award agreement governing the grant.

◦
Cash LTIP. You will participate in NIKE’s Long Term Incentive Plan (“LTIP”) in a
manner consistent with other NIKE executives with a target award amount of
$5,000,000 for each of the three ongoing performance periods in effect on the
CEO Effective Date, although the actual value will be determined by the
Compensation Committee. The payment of any long-term cash incentive to you is
subject to achievement of the LTIP goals established by the Compensation
Committee for the applicable performance period and the terms and conditions of
the LTIP.

Sign-on Arrangements. In connection with your appointment and in consideration
of compensation foregone from your current employer, you will receive the
following one-time long-term award opportunities:
•
Sign-on RSUs. On the CEO Effective Date, you will receive a special grant of
RSUs valued at $17,500,000 under the NIKE Stock Incentive Plan that will vest in
three equal installments on each of the first three anniversaries of the CEO
Effective Date, subject to your continued employment through the relevant
vesting date. Your RSU award is subject to the terms and conditions of the NIKE
Stock Incentive Plan and the award agreement governing the grant.

•
Performance Options. On the CEO Effective Date, you will receive a special grant
of stock options to purchase shares of Company Class B stock under the NIKE
Stock Incentive Plan (the “Performance Options”), valued at $17,500,000 using a
Black-Scholes option-pricing model on the date of grant in accordance with
Company policy. The Performance Options will vest subject to the performance
metrics described in the form of Performance-Based Option Agreement in Annex A.
The Performance Options will have an exercise price equal to the fair market
value of a share of Company Class B stock on the CEO Effective Date and a
ten-year term. The Performance Options are subject to the terms and conditions
of the NIKE Stock Incentive Plan and the award agreement governing the grant.

•
Performance-based Cash Award. As of the CEO Effective Date, you will be eligible
to receive a performance-based cash award (the “Cash Award”) with a target value
of $10,000,000. The Cash Award will be earned based on achievement of key
transition-related performance metrics for the performance period from January
13, 2020 to May 31, 2021 as determined by the Compensation Committee. The earned
Cash Award amount, if any, will be paid to you no later than 60 days following
the end of the performance period, subject to your continued employment through
the end of the performance period.

Other Benefits Plans. During your employment with the Company, you will be
eligible to participate in the employee benefit plans and programs of the
Company applicable to senior executives of the Company generally as may be in
effect from time to time including, without limitation, participation in the
Company’s Relocation Policy and employee charitable matching program, provided
that for purposes of such program, your annual contribution limit will be $1
million and the Company will match such contributions on a 4:1 basis. The
Company will pay or reimburse your business expenses incurred in accordance with
the policies applicable to senior executives of the Company generally as in
effect from time to time. For the avoidance of


Offer Letter



--------------------------------------------------------------------------------



doubt, your service for purposes of any retirement provisions, including but not
limited to such provisions in any award agreements, will commence on the CEO
Effective Date.
Covenant Not to Compete. As a condition to your service, you will enter into the
Covenant Not to Compete agreement in Annex B (the “Non-Compete Agreement”).
Employee Invention and Secrecy Agreement. As a condition to your service, you
will enter into the Employee Invention and Secrecy Agreement in Annex C.
Company Policies. You will be subject to all policies of the Company, including,
without limitation, any stock ownership guidelines and incentive compensation
clawback policies applicable to senior executives of the Company, as each policy
is adopted or amended from time to time.
Cooperation. You agree (whether during or after your employment with NIKE) to
reasonably cooperate with NIKE in connection with any litigation or regulatory
matter or with any government authority on any matter, in each case, pertaining
to NIKE and with respect to which you may have relevant knowledge; provided
that, in connection with such cooperation, NIKE will reimburse your reasonable
expenses and you shall not be required to act against your own legal interests.
Legal Fees.  The Company will reimburse you for reasonable legal fees and
expenses incurred by you in connection with the negotiation and preparation of
this Offer Letter and your transition from your current position in an amount
not exceeding $60,000 as soon as reasonably practicable following the date
hereof.
Dispute Resolution. With respect to disputes, the parties will endeavor in good
faith to resolve any controversy or claim arising out of or relating to this
Offer Letter for at least 30 days after written request by either party. After
such 30-day period, all disputes that are not resolved by the parties will be
finally settled by arbitration in Portland, Oregon in accordance with the
commercial arbitration rules of the American Arbitration Association (the
“AAA”). For disputes of a value less than $350,000, a single arbitrator shall be
chosen.  For disputes of a value of $350,000 or more, three arbitrators shall be
chosen.  If the parties cannot agree on a single arbitrator, the AAA shall
select the arbitrator. In the case of three arbitrators, each party shall
appoint an arbitrator and the two arbitrators so chosen shall jointly appoint a
third arbitrator to join them in resolving the dispute.  This Offer Letter to
arbitrate shall be specifically enforceable under the prevailing arbitration
law.  The award rendered by the arbitrator(s) shall be binding and final, and
judgment may be entered upon it in accordance with applicable law in any state
or federal court located in Oregon.  The costs of arbitration (including the
arbitrators’ fees) shall be borne by the non-prevailing party, as determined by
the arbitrators; provided that, each party shall be solely responsible for their
own attorneys’ fees, including those incurred in connection with any
arbitration. This Offer Letter to arbitrate shall not prevent either party from
applying to a state or federal court located in Oregon for a temporary
restraining order, preliminary injunction or other equitable relief to preserve
the status quo or prevent irreparable harm. For the avoidance of doubt, any
dispute, controversy or claim arising out of or relating to the Non-Compete
Agreement shall be governed by, and construed in accordance with, the terms set
forth therein.


Tax Withholding. The Company may withhold from any amounts payable to you under
this Offer Letter or otherwise such United States federal, state or local or
foreign taxes as will be required to be withheld pursuant to any applicable law
or regulation.


Indemnification. During and after your employment, the Company will indemnify
you in your capacity as an officer and member of the Board to the maximum extent
permitted under the Company’s charter, by-laws and applicable law and will
provide you with director and officer liability insurance coverage on the same
basis as the Company’s other executive officers or directors.




Offer Letter



--------------------------------------------------------------------------------



Miscellaneous Representations. You confirm and represent to the Company, by
signing this Offer Letter, that (1) you are under no obligation or arrangement
(including any restrictive covenants with any prior employer or any other
entity) that would prevent you from becoming an employee of the Company or that
would adversely impact your ability to perform the expected services on behalf
of the Company; (2) you have not taken (or failed to return) in an unauthorized
manner any confidential information belonging to your prior employer or any
other entity, and, to the extent you remain in possession of any such
information, you will never use or disclose such information to the Company or
any of its employees, agents or affiliates; and (3) you understand and accept
all of the terms and conditions of this Offer Letter.
Entire Agreement; Amendments; Counterparts. This Offer Letter constitutes the
entire agreement of the parties related to the subject matter hereof and
supersedes all prior agreements. This Offer Letter may only be amended or
modified by a written agreement signed by you and a duly authorized officer of
the Company. This Offer Letter may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same.
Governing Law and Employment “At Will”. This Offer Letter and your employment
will be governed by Oregon law, without reference to principles of conflict of
laws. This Offer Letter is not a guarantee of employment or target director
compensation for a fixed term.
We look forward to your leadership.
*    *    *




Offer Letter



--------------------------------------------------------------------------------





Sincerely,
NIKE, Inc.




By:
/s/ Monique Matheson
Name: Monique Matheson
Title: EVP, Global Human Resources





I agree with and accept the foregoing terms.


/s/ John J. Donahoe II    
John J. Donahoe II




Offer Letter



--------------------------------------------------------------------------------





Annex A
PERFORMANCE-BASED OPTION AGREEMENT
Pursuant to the Stock Incentive Plan (the “Plan”) of NIKE, Inc., an Oregon
corporation (the “Company”), the Company grants to the individual listed below
(the “Participant”) the right and the option (the “Option”) to purchase all or
any part of the total shares (“Shares”) of the Company’s Class B Common Stock
(the “Award”) granted per the terms and conditions of this agreement between the
Company and the Participant (this “Agreement”). By accepting this Option grant,
the Participant agrees to all of the terms and conditions of the Plan.
Capitalized terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
1.
Grant Terms.

Grant Terms
Grant Details
Participant
John J. Donahoe II
Type of Option
 
Shares
 
Grant Date
January 13, 2020
Exercise Price
 
Expiration Date
January 13, 2030



The Award will vest if the value of a Share increases by at least twenty
percent, based on a 30-trading-day average closing price divided by the closing
price of a Share on the Grant Date (the “Performance Metric”), subject to
Participant’s continued employment through the applicable vesting date, as
follows:
(a)
if the Performance Metric is met on or prior to the first anniversary of the
Grant Date, the Award will vest in three equal installments on each of the first
three anniversaries of the Grant Date;

(b)
if the Performance Metric is met after the first anniversary of the Grant Date,
but on or prior to the second anniversary of the Grant Date, the one-third of
the Award will vest immediately, one-third of the Award will vest on the second
anniversary of the Grant Date and one-third of the Award will vest on the third
anniversary of the Grant Date;

(c)
if the Performance Metric is met after the second anniversary of the Grant Date,
but on or prior to the third anniversary of the Grant Date, two-thirds of the
Award will vest immediately and one-third will vest on the third anniversary of
the Grant Date; and

(d)
if the Performance Metric is met after the third anniversary of the Grant Date,
but on or before the Expiration Date, then the entire Award will vest
immediately.

2.Termination of Employment or Service. Except as provided in this Section 2,
the Option may not be exercised unless at the time of exercise the Participant
is employed by or in the service of the Company and shall have been so employed
or provided such service continuously since the Grant Date. For purposes of this
Agreement, the Participant is considered to be employed by or in the service of
the Company if the Participant is employed by or in the service of the Company
or any parent or subsidiary corporation of the Company (an “Employer”). If the
Participant’s employment or service with the Company terminates without Cause,
as defined below, for any reason other than the reasons specified in the
subsections below, the Option may be exercised at any time before the Expiration
Date or the expiration of three (3) months after the date of termination (the
“Cancellation Date”), whichever is the shorter period, but only if and to the
extent the Participant was entitled to exercise the Option on the date of
termination. To the extent that following termination of employment or service,
the Option is not exercised within the applicable periods set forth in this
Section 2, all further rights to purchase Shares pursuant to the Option shall
terminate and be forfeited. For the avoidance of doubt, if the Company
terminates the Participant’s employment or service with the Company for Cause,
the Option, or any portion thereof, (whether vested or unvested) will
immediately terminate and be forfeited.
(a)
Death, Disability or Involuntary Termination. If (i) the Participant’s
employment or service with the Company is terminated by the Company (or its
successor) without Cause or (ii) the Participant’s employment or service with
the Company terminates because of death or total disability (within the meaning
of Section 22(e)(3) of the Code), (A) any vested portion of the Option will
remain exercisable for the earlier to occur of



Offer Letter



--------------------------------------------------------------------------------




(I) the Expiration Date and (II) the date that is four (4) years after the date
of termination, (B) any unvested portion of the Option shall be deemed to have
satisfied any continued employment requirement and (C) any unvested portion of
the Option will continue to be eligible to vest relative to the Performance
Metric in accordance with the schedule set forth in Section 1 for a period of
two (2) years after the date of termination and become exercisable for the
earlier to occur of (I) of Expiration Date and (II) the date that is four (4)
years after the date of termination.
(b)
Retirement. If the Participant’s employment or service with the Company
terminates because of the Participant’s “retirement”, as defined below, (i) any
vested portion of the Option will remain exercisable for the earlier to occur of
(A) the Expiration Date and (B) the date that is four (4) years after the date
of termination, and (ii) any unvested portion of the Option shall immediately
terminate and be forfeited. As set forth in this Agreement, “retirement” applies
when the Participant is at least sixty (60) years of age with five years of
service with the Company, without respect to service as a member of the Board of
Directors of the Company prior to the Grant Date.

(c)
Absence on Leave. Absence on leave or on account of illness or disability under
rules established by the committee of the Board of Directors of the Company
appointed to administer the Plan (the “Committee”) shall not be deemed an
interruption of employment or service.

(d)
Change in Control. In the event of a Change in Control, treatment shall be
pursuant to the terms provided in the Plan, provided that (i) the definition of
“Cause” in the Plan shall be replaced with the definition of “Cause” provided in
this Agreement, and (ii) notwithstanding the terms provided in the Plan, placing
a Participant on paid leave for up to 90 days, pending the determination by the
Committee, in its reasonable determination, of whether there is a basis for the
Company to terminate the Participant’s employment for Cause, will not constitute
“Good Reason”.

3.Definition of “Cause”. For purposes of this Agreement, the Company will have
“Cause” to terminate the Participant’s employment upon the Participant’s:
(a)
conviction or plea of guilty or no contest to (i) any felony or (ii) a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion;

(b)
willful conduct that is or may reasonably be expected to cause material
financial or reputational harm to the Company (regardless of whether such
conduct occurred during or prior to the Participant’s employment with the
Company);

(c)
continued failure to substantially perform the Participant’s duties that the
Participant fails to remedy to the reasonable satisfaction of the Company within
30 days after written notice is delivered by the Company to the Participant that
sets forth in reasonable detail the basis of the Participant’s failure to
substantially perform the Participant’s duties;

(d)
violation of the Company’s material policies (including, but not limited to, the
Company’s policies pertaining to non-discrimination, anti-harassment and insider
trading);

(e)
(i) obstruction, (ii) attempts to influence, obstruct or impede or (iii) failure
to materially cooperate with an investigation authorized by the Board of
Directors of the Company, a self-regulatory organization empowered with
self-regulatory responsibilities under federal or state laws or a governmental
department or agency (an “Investigation”); or

(f)
willful withholding, removal, concealment, destruction, alteration or
falsification of any material which is requested in connection with an
Investigation, or attempt to do so or solicitation of another to do so.

The Committee shall have the sole discretion to place a Participant on paid
leave for up to 90 days, pending the determination by the Committee, in its
reasonable determination, of whether there is a basis for the Company to
terminate the Participant’s employment for Cause.


4.
Rights as a Shareholder. The Participant shall have no rights as a shareholder
with respect to any Shares underlying the Option until the date the Participant
becomes the holder of record of those Shares. No adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
Participant becomes the holder of record.

5.Clawback. The Company may require the Participant to deliver or otherwise
repay to the Company the Option and any Shares or other amount or property that
may be issued, delivered or paid in respect of the Option, as well as any
consideration that may be received in respect of a sale or other disposition of
any such Shares or property, as follows:


Offer Letter



--------------------------------------------------------------------------------




(a)
If, during the period of the Participant’s employment or service with the
Company or an Employer (the “Employment Period”) or at any time thereafter, the
Participant has committed or engaged in a breach of confidentiality, or an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information of the Company or any of its
subsidiaries or otherwise has breached any employee invention and secrecy
agreement or similar agreement with the Company or any of its subsidiaries;

(b)
If, during the Employment Period or at any time thereafter, the Participant has
committed or engaged in an act of theft, embezzlement or fraud, breached any
covenant not to compete or non-solicitation or non-disclosure agreement or
similar agreement with the Company or any of its subsidiaries, or materially
breached any other agreement to which the Participant is a party with the
Company or any of its subsidiaries;

(c)
Pursuant to any applicable securities, tax or stock exchange laws, rules or
regulations relating to the recoupment or clawback of incentive compensation, as
in effect from time to time;

(d)
Pursuant to the NIKE, Inc. Policy for Recoupment of Incentive Compensation as
approved by the Committee and in effect on the Grant Date, or such other policy
for clawback or recoupment of incentive compensation as may subsequently be
approved from time to time by the Committee; or

(e)
If, during the Employment Period or the one (1) year period thereafter (the
“Restriction Period”), the Participant, directly or indirectly, owns, manages,
controls or participates in the ownership, management or control of, or becomes
employed by, consults for or becomes connected in any manner with, any business
engaged anywhere in the world in the athletic footwear, athletic apparel or
sports equipment, sports electronics/technology and sports accessories business
or any other business that directly competes with the then-current existing or
reasonably anticipated business of the Company or any of its parent,
subsidiaries or affiliated corporations (a “Competitor”). The Company has the
option, in its sole discretion, to elect to waive all or a portion of the
Restriction Period or to limit the definition of Competitor.

6.Exercise of Option.
(a)
Method of Exercise. Subject to Section 6(b), the Option may be exercised from
time to time, to the extent then vested, only by notice in writing from the
Participant to the Company, or a broker designated by the Company, of the
Participant’s binding commitment to purchase Shares, specifying the number of
Shares the Participant desires to purchase under the Option and the date on
which the Participant agrees to complete the transaction and, if required to
comply with the U.S. Securities Act of 1933, as amended, containing a
representation that it is the Participant’s intention to acquire the Shares for
investment and not with a view to distribution (the “Exercise Notice”). On or
before the date specified for completion of the purchase, the Participant must
pay the Company the full exercise price of those Shares by any of the following
methods at the election of the Participant: (a) cash payment by wire transfer;
(b) delivery of an Exercise Notice, together with irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds required
to pay the full exercise price; (c) if allowed by the Committee, withholding by
the Company of Shares otherwise issuable upon exercise; or (d) a combination of
(a), (b) and/or (c). Unless the Committee determines otherwise, no Shares shall
be issued upon exercise of the Option until full payment for the Shares has been
made, including all taxes (as set forth in Section 8 below) that the Company
and/or Employer have to withhold.

(b)
Deemed Exercise. Notwithstanding Section 6(a), the Participant acknowledges
that, except as otherwise determined by the Committee, any portion of the Option
that has vested and is exercisable immediately prior to the Expiration Date or
Cancellation Date shall be deemed to have been exercised by the Participant at
such time, provided (i) the Participant has accepted the Option and this
Agreement, (ii) the fair market value of one Share exceeds the exercise price
per Share, and (iii) the Option remains outstanding on the last day of its full
term. For the avoidance of doubt, the Option that terminates upon the
Cancellation Date, shall be deemed to have remained outstanding on the last day
of its full term for purposes of clause (iii) in the preceding sentence. In the
event the Option is exercised pursuant to this Section 6(b), the Company shall
deliver to the Participant the number of Shares for which the Option was deemed
exercised, less the number of Shares required to be withheld for the payment of
the total exercise price and any withholding (as set forth in Section 8).

7.Nontransferability. The Option is nonassignable and nontransferable by the
Participant, either voluntarily or by operation of law, except by will or by the
laws of descent and distribution of the state or country of the Participant’s
domicile at the time of death, and during the Participant’s lifetime, the Option
is exercisable only by the Participant.
8.Responsibility for Taxes. The Participant shall, immediately upon notification
of the amount due, if any, pay to the Company by wire transfer, or irrevocably
instruct a broker to pay from stock sales proceeds, amounts necessary to satisfy
any applicable federal, state and local tax withholding requirements. If
additional withholding is or becomes required (as a result of exercise of the
Option or as a result of the disposition of Shares acquired pursuant to exercise


Offer Letter



--------------------------------------------------------------------------------




of the Option) beyond any amount deposited before delivery of the Shares, the
Participant shall pay such amount to the Company, by wire transfer, on demand.
If the Participant fails to pay the amount demanded, the Company or the Employer
may withhold that amount from other amounts payable to the Participant,
including salary, subject to applicable law.
9.Changes in Capital Structure. If the outstanding Shares are hereafter
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of any
recapitalization, reclassification, stock split, combination of shares or
dividend payable in shares, appropriate adjustment shall be made by the
Committee in the number and kind of shares subject to the Option, and the
exercise price for shares subject to the Option, so that the Participant’s
proportionate interest before and after the occurrence of the event is
maintained. Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the Committee.
Any such adjustments made by the Committee shall be conclusive.
10.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
11.Additional Company Provisions.
(a)
Conditions on Obligations. The Company shall not be obligated to issue Shares
upon exercise of the Option if the Company is advised by its legal counsel that
such issuance would violate applicable U.S. or non-U.S. state or federal laws or
regulations, including securities laws or exchange control regulations.

(b)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements upon the Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

(c)
Amendments. The Company may at any time amend this Agreement, provided that no
amendment that adversely impacts the rights of the Participant under this
Agreement may be made without the Participant’s written consent.

(d)
Committee Determinations. The Participant agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee or other
administrator of the Plan as to the provisions of the Plan or this Agreement or
any questions arising thereunder or hereunder.

(e)
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

(f)
Governing Law; Attorneys’ Fees. The Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Oregon. For
purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of, and agree that such litigation shall exclusively be conducted
in, the courts of Washington County, Oregon or the United States District Court
for the District of Oregon, where this grant is made and/or to be performed. In
the event either party institutes litigation hereunder, the prevailing party
shall be entitled to reasonable attorneys’ fees to be set by the trial court
and, upon any appeal, the appellate court.

12.Additional Participant Provisions.
(a)
No Right to Employment or Service. Nothing in the Plan or this Agreement shall
(i) confer upon the Participant any right to be continued in the employment of
an Employer or interfere in any way with the Employer’s right to terminate the
Participant’s employment at will at any time, for any reason, with or without
Cause, or to decrease the Participant’s compensation or benefits, or (ii) confer
upon the Participant any right to be retained or employed by the Employer or to
the continuation, extension, renewal or modification of any compensation,
contract or arrangement with or by the Employer. The determination of whether to
grant any option under the Plan is made by the Company in its sole discretion.
The grant of the Option shall not confer upon the Participant any right to
receive any additional option or other award under the Plan or otherwise.

(b)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with



Offer Letter



--------------------------------------------------------------------------------




the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
(c)
Transfer of Rights and Benefits; Successors. This Agreement shall be binding
upon, and shall inure to the benefit of and be enforceable by, the Company’s
successors and assigns. Subject to the restrictions on transfer of this
Agreement, this Agreement shall be binding upon the Participant’s heirs,
executors, administrators, successors and assigns.

13.Complete Agreement. This Agreement, including the Plan constitute the entire
agreement between the Participant and the Company, both oral and written,
concerning the matters addressed herein, except with regard to the imposition of
other requirements as described under Section 11(b) above, and all prior
agreements or representations concerning the matters addressed herein, whether
written or oral, express or implied, are terminated and of no further effect.




Offer Letter



--------------------------------------------------------------------------------





NIKE, Inc.




By: _______________________________
Name: [●]


    




Offer Letter



--------------------------------------------------------------------------------









Annex B
COVENANT NOT TO COMPETE AND NON-DISCLOSURE AGREEMENT




PARTIES:


John J. Donahoe II (“Employee”)


NIKE, Inc., and its parent, divisions, subsidiaries and affiliates (“NIKE” or
the “Company”, and together with Employee, the “Parties”)




DATE: October 17, 2019




RECITALS:


A.    This Covenant Not to Compete and Non-Disclosure Agreement (the
“Agreement”) is executed upon Employee’s bona fide advancement with NIKE and is
a condition of such advancement and is effective as of January 13, 2020.
Employee acknowledges that he was informed in a written job offer at least two
weeks before starting work in his new position that this Covenant Not to Compete
and Non-Disclosure Agreement is required and is a condition of advancement.


B.    Over the course of Employee’s employment with NIKE, Employee will be or
has been exposed to and is in a position to develop confidential information
particular to NIKE’s business and not generally known to the public as defined
below (“Protected Information”). It is anticipated that Employee will continue
to be exposed to Protected Information of greater sensitivity, and this
Agreement will remain in effect until Employee leaves the Company or it is
superseded by a new written agreement executed by the Parties.


C.    The nature of NIKE’s business is highly competitive and disclosure of any
Protected Information would result in severe damage to NIKE and be difficult to
measure.


D.    NIKE makes use of its Protected Information throughout the world.
Protected Information of NIKE can be used to NIKE’s detriment anywhere in the
world.


AGREEMENT:


In consideration of the foregoing, and the terms and conditions set forth below,
the Parties agree as follows:


1.    Covenant Not to Compete.


1.1 Competition Restriction. During Employee’s employment by NIKE, under the
terms of any offer letter, employment contract or otherwise, and for eighteen
(18) months thereafter (the “Restriction Period”), Employee will not directly or
indirectly own, manage, control, or participate in the ownership, management or
control of, or be employed by, consult for, or be connected in any manner with,
any business engaged anywhere in the world in the athletic footwear, athletic
apparel or sports equipment, sports electronics/technology and sports
accessories business, or any other business that directly competes with NIKE or
any of its parent, subsidiary or affiliated corporations (“Competitor”). This
provision is subject to NIKE’s option to waive all or any portion of the
Restriction Period as more specifically provided below.




Offer Letter



--------------------------------------------------------------------------------




1.2 Extension of Time. In the event that Employee breaches this covenant not to
compete, the Restriction Period shall automatically toll from the date of the
first breach, and all subsequent breaches, until the resolution of the breach
through private settlement, judicial or other action, including all appeals. The
Restriction Period shall continue upon the effective date of any such
settlement, judicial or other resolution. NIKE shall not be obligated to pay
Employee the additional compensation described in paragraph 1.5 below for any
period of time in which this Agreement is tolled due to Employee's breach. In
the event Employee receives such additional compensation for any such breach,
Employee shall immediately reimburse NIKE in the amount of all such compensation
upon the receipt of a written request by NIKE.


1.3 Waiver of Non-Compete. NIKE has the option, in its sole discretion, to elect
to waive all or a portion of the Restriction Period or to limit the definition
of Competitor by giving Employee seven (7) days’ prior written notice of such
election; provided, however, unless Employee is terminated for Cause (as defined
below), any waiver of the Restriction Period must be with the consent of
Employee. In the event all or a portion of the Restriction Period is waived or
the definition of Competitor is limited, NIKE shall not be obligated to pay
Employee for any period of time as to which the covenant not to compete has been
waived.


1.4 Definition of “Cause”. For purposes of this Agreement, the Company will have
“Cause” to terminate Employee’s employment upon Employee’s:


(a)
conviction or plea of guilty or no contest to (i) any felony or (ii) a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion;



(b)
willful conduct that is or may reasonably be expected to cause material
financial or reputational harm to the Company (regardless of whether such
conduct occurred during or prior to Employee’s employment with the Company);



(c)
continued failure to substantially perform Employee’s duties that Employee fails
to remedy to the reasonable satisfaction of the Company within thirty (30) days
after written notice is delivered by the Company to Employee that sets forth in
reasonable detail the basis of Employee’s failure to substantially perform
Employee’s duties;



(d)
violation of the Company’s material policies (including, but not limited to, the
Company’s policies pertaining to non-discrimination, anti-harassment and insider
trading);



(e)
(i) obstruction, (ii) attempts to influence, obstruct or impede or (iii) failure
to materially cooperate with an investigation authorized by the Board of
Directors of the Company (the “Board”), a self-regulatory organization empowered
with self-regulatory responsibilities under federal or state laws or a
governmental department or agency (an “Investigation”); or



(f)
willful withholding, removal, concealment, destruction, alteration or
falsification of any material which is requested in connection with an
Investigation, or attempt to do so or solicitation of another to do so.



1.5 Additional Consideration.


(a)
As additional consideration for the covenant not to compete described above,
should NIKE terminate Employee’s employment without Cause and elect to enforce
the non-competition agreement, NIKE shall (subject to subparagraph (b) below)
pay Employee a monthly payment equal to one-twelfth (1/12) of Employee’s then
current Annual NIKE Income (defined herein to mean base salary and annual
Performance Sharing Plan bonus calculated at 100% of Employee’s last targeted
rate) while the Restriction Period is in effect. Except where prohibited by law,
if NIKE terminates Employee for Cause, no additional consideration will be owed
to Employee



Offer Letter



--------------------------------------------------------------------------------




under this Agreement, and the covenant not to compete will remain enforceable.
Nothing in this paragraph or Agreement alters the employment-at-will
relationship between NIKE and Employee.


If Employee voluntarily terminates employment and NIKE elects to enforce the
non-competition agreement, NIKE shall (subject to subparagraph (b) below) pay
Employee a monthly payment equal to one-twenty-fourth (1/24) of Employee’s
then-current Annual NIKE Income while the Restriction Period is in effect.


Subject to subparagraph (b) below, payments during the Restriction Period shall
be payable monthly on the last business day of the month in accordance with
NIKE’s payroll practices.


(b)
Section 409A of the Internal Revenue Code requires that the monthly payments to
Employee set forth in subparagraph (a) above may not commence until six months
after Employee’s “separation from service” as defined in Treasury Regulations §
1.409A-1(h). Failure to follow this requirement will result in substantial tax
penalties to Employee. Accordingly, the commencement of these payments will be
delayed until after the six-month period following Employee’s separation from
service in order to comply with Section 409A and avoid tax penalties for
Employee. All payments that Employee would otherwise have received before the
date that is six months after Employee’s separation from service will be
accumulated by NIKE and paid to Employee in a lump sum promptly following the
end of the six-month period, together with interest at a fluctuating rate per
annum equal to the prime rate as published from time to time in The Wall Street
Journal on these delayed payments from the date otherwise payable under
subparagraph (a) until the date actually paid.



1.6 Withholding and Offset. NIKE reserves the right to withhold from additional
consideration payable to Employee all federal, state and local taxes as shall be
required, as well as any other amounts authorized or required by NIKE policy.
NIKE reserves the right, exercisable in its sole discretion, to reduce the
amount of additional consideration by amounts that Employee owes NIKE, including
but not limited to any payments due to NIKE in accordance with the NIKE Tax
Equalization Policy if Employee is employed as a transferee during his
employment with NIKE. Employee agrees that notwithstanding the amount of any
withholding and/or offset, even in an amount that reduces payments of additional
consideration to zero dollars ($0.00), the covenant not to compete will remain
enforceable. To the extent withholding or offset does not extinguish amounts
that Employee owes to NIKE, Employee remains obligated for the balance of the
amounts owed.


2.    Subsequent Employer. Employee agrees to notify NIKE at the time of
separation of employment of the name of Employee’s new employer, if known.
Employee further agrees to disclose to NIKE the name of any subsequent employer
during the Restriction Period, wherever located and regardless of whether such
employer is a competitor of NIKE.


3.    Non-Disclosure Agreement.


3.1 Protectable Information Defined. “Protected Information” shall mean all
proprietary information, in whatever form and format, of NIKE and all
information provided to NIKE by third parties that NIKE is obligated to keep
confidential. Employee agrees that any and all information to which Employee has
access concerning NIKE projects and internal NIKE information is Protected
Information, whether in verbal form, machine-readable form, written or other
tangible form, and whether designated as confidential or unmarked. Without
limiting the foregoing, Protected Information includes trade secrets and
competitively sensitive business or professional information (regardless of
whether such information constitutes a trade secret) relating to NIKE’s research
and development activities, its intellectual property and the filing or pendency
of patent applications, trade secrets, confidential techniques, methods, styles,
designs, design concepts and ideas, customer and vendor lists, contract factory
lists, pricing information, manufacturing plans, business and marketing plans or
strategy, product development plans, product launch plans, financial
information, sales information, methods of operation, manufacturing processes
and methods, products, and personnel information.




Offer Letter



--------------------------------------------------------------------------------




3.2 Excluded Information. Notwithstanding paragraph 3.1, Protected Information
excludes any information that is or becomes part of the public domain through no
act or failure to act on the part of the Employee. Specifically, Employee shall
be permitted to retain as part of his personal portfolio copies of Employee’s
original artwork and designs, provided the artwork or designs have become part
of the public domain. In any dispute between the Parties with respect to this
exclusion, the burden of proof shall be on Employee and such proof will be by
clear and convincing evidence.


3.3 Employee’s Obligations. During the period of employment by NIKE and for a
period of two (2) years thereafter, Employee shall hold in confidence and
protect all Protected Information and shall not, at any time, directly or
indirectly, use any Protected Information for any purpose outside the scope of
Employee’s employment with NIKE or disclose any Protected Information to any
third person or organization without the prior written consent of NIKE.
Specifically, but not by way of limitation, Employee shall not ever copy,
transmit, reproduce, summarize, quote, publish or make any commercial or other
use whatsoever of any Protected Information without the prior written consent of
NIKE. Employee shall also take reasonable security precautions and such other
actions as may be necessary to ensure that there is no use or disclosure,
intentional or inadvertent, of Protected Information in violation of this
Agreement.


4.    Return of Protected Information. At the request of NIKE at any time, and
in any event, upon termination of employment, Employee shall immediately return
to NIKE all Protected Information in whatever form, including tapes, notebooks,
drawings, digital files or other media containing Protected Information, and all
copies thereof, then in Employee’s possession or under Employee’s control.


5.    Unauthorized Use. During the period of employment with NIKE and
thereafter, Employee shall notify NIKE immediately if Employee becomes aware of
the unauthorized possession, use or knowledge of any Protected Information by
any person employed or not employed by NIKE at the time of such possession, use
or knowledge. Employee shall cooperate with NIKE in the investigation of any
such incident and will cooperate with NIKE in any litigation with third parties
deemed necessary by NIKE to protect the Protected Information. NIKE shall
provide reasonable reimbursement to Employee for each hour so engaged and that
amount shall not be diminished by operation of any payment under paragraph 1.5
of this Agreement.


6.    Non-Recruitment. During the term of this Agreement and for a period of one
(1) year thereafter, Employee shall not directly or indirectly solicit, divert
or hire away (or attempt to solicit, divert or hire away) to or for himself or
any other company or business organization, any NIKE employee, whether or not
such employee is a full-time employee or temporary employee and whether or not
such employment is pursuant to a written agreement or is at will or any
independent contractor working for NIKE.


7.    Accounting of Profits. Employee agrees that, if Employee should violate
any term of this Agreement, NIKE shall be entitled to an accounting and
repayment of all profits, compensation, commissions, remuneration or benefits
that Employee directly or indirectly has realized and/or may realize as a result
of or in connection with any such violation (including return of any additional
consideration paid by NIKE pursuant to paragraph 1.5 above). Such remedy shall
be in addition to and not in limitation of any injunctive relief or other rights
or remedies to which NIKE may be entitled at law or in equity.


8.    General Provisions.


8.1 Survival. This Agreement shall continue in effect after the termination of
Employee’s employment, regardless of the reason for termination.


8.2 Waiver. No waiver, amendment, modification or cancellation of any term or
condition of this Agreement shall be effective unless executed in writing by
both Parties. No written waiver shall excuse the performance of any act other
than the act or acts specifically referred to therein.


8.3 Severability. Each provision herein shall be treated as a separate and
independent clause and unenforceability of any one clause shall in no way impact
the enforceability of any other clause. Should any of the


Offer Letter



--------------------------------------------------------------------------------




provisions in this Agreement be found to be unreasonable or invalid by a court
of competent jurisdiction, such provision shall be enforceable to the maximum
extent enforceable by the law of that jurisdiction.


8.4 Applicable Law and Jurisdiction. This Agreement, and Employee’s employment
hereunder, shall be construed according to the laws of the State of Oregon.
Employee further hereby submits to the jurisdiction of, and agrees that
exclusive jurisdiction over and venue for any action or proceeding arising out
of or relating to this Agreement shall lie in the state and federal courts
located in Oregon.




*    *    *




Offer Letter



--------------------------------------------------------------------------------






Employee




By: _______________________________
Name: John J. Donahoe II




NIKE, Inc.




By: _______________________________
Name: [●]
Title: [●]




[Signature page to Covenant Not to Compete]

--------------------------------------------------------------------------------






Annex C
EMPLOYEE INVENTION AND SECRECY AGREEMENT
In consideration of, and as a condition of my employment with NIKE, Inc. and/or
any direct or indirect subsidiary of NIKE, Inc. and/or any entity under the
common control or ownership of NIKE, Inc. (hereinafter, individually or
collectively, referred to as “NIKE”), I, as the “Employee” signing this Employee
Invention and Secrecy Agreement (this “Agreement”), hereby represent to NIKE,
and NIKE and I hereby agree as follows:
1.Purpose of Agreement. I understand that NIKE is engaged in a continuous
program of research, development, production and/or marketing in connection with
its current and projected business and that it is critical for NIKE to preserve
and protect its proprietary information, its rights in certain inventions and
works and in related intellectual property rights. Accordingly, I am entering
into this Agreement, whether or not I am expected to create inventions or other
works of value for NIKE. As used in this Agreement, “Invention” means any
creation, innovation, idea, improvement to an existing process or product,
concept, product configuration, design, logo, mark, pattern, discovery,
information, know-how, product, prototype, formula, process, composition of
matter, database, promotional idea, writing, book, lecture, illustration,
photograph, scientific or mathematical model, software (including source code,
object code and other operational and functional feature of software),
invention, work of authorship, or other technical or business subject matter.
2.    Disclosure of Inventions. I will promptly disclose in confidence to NIKE,
or to any person designated by it, all Inventions that I make, create, conceive
or first reduce to practice, either alone or jointly with others, during the
period of my employment, whether or not in the course of my employment, and
whether or not protectable in any way, including patentable, copyrightable,
trademarkable, protectable as trade secrets, or otherwise subject to
intellectual property protection.
3.    Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that NIKE will be considered
the author and owner of such copyrightable works and of all copyright rights
therein. I agree that all Inventions that I make, create, conceive or first
reduce to practice during the period of my employment, whether or not in the
course of my employment, and whether or not protectable in any way, including
patentable, copyrightable, trademarkable, protectable as trade secrets, or
otherwise subject to intellectual property protection, and that (i) are
developed using equipment, supplies, facilities, trade secrets of NIKE, or any
Confidential Information; or (ii) result at least in part from work performed by
me for NIKE; or (iii) relate to NIKE’s business or actual or demonstrably
anticipated research or development ((i), (ii), and (iii) collectively, the
“Assigned Inventions”), will be the sole and exclusive property of NIKE.
4.    Excluded Inventions and Other Inventions. I agree not to use in the course
of my employment, or use or incorporate into any NIKE product or service,
without NIKE’s prior written consent after making full disclosure thereof: (i)
any Inventions that were made by me or acquired by me prior to the Effective
Date (as defined in Section 24 below) or that I own, have or may have an
interest in or the right to license as of the Effective Date or thereafter (“My
Inventions”), and (ii) any Inventions owned or controlled by a third party as of
the Effective Date or thereafter. I acknowledge and agree that if, in the scope
of my employment, I use any of My Inventions or include any of My Inventions in
any product or service of NIKE, or if my rights in any of My Inventions may
block or interfere with, or may otherwise be required for, the exercise by NIKE
of any rights assigned to NIKE under this Agreement, I will immediately so
notify NIKE in writing. Unless NIKE and I agree otherwise in writing as to
particulars of My Inventions, I hereby grant to NIKE, in such circumstances
(whether or not I give NIKE notice as required above), a perpetual, irrevocable,
nonexclusive, transferable, world-wide, royalty-free license to use, disclose,
make, sell, offer for sale, import, copy, distribute, modify and create works
based on, perform, and display such of My Inventions, and to sublicense third
parties in one or more tiers of sublicensees with the same rights.
5.    Exception to Assignment. I understand that the Assigned Inventions will
not include, and the provisions of this Agreement requiring assignment of
inventions to NIKE do not apply to, any Invention that qualifies fully for
exclusion under applicable state law as set forth in the attached Exhibit A.
6.    Assignment of Rights. I agree to assign, and do hereby irrevocably
transfer and assign, to the NIKE corporate entity of which I am an employee: (i)
all of my rights, title and interests in and with respect to any Assigned
Inventions; (ii) all patents, patent applications, copyrights, common law or
registered trademarks or trade dress, mask works, rights in databases, trade
secrets, and other intellectual property rights, worldwide, in any Assigned
Inventions, along with any registrations of or applications to register such
rights; and (iii) to the extent assignable, any and all Moral Rights (as defined
below) that I may have in or with respect to any Assigned Inventions. I also
hereby forever waive and agree never to assert any Moral Rights I may have in or
with respect to any Assigned Inventions and any of My Inventions licensed to
NIKE under Section 4, even after termination of my employment with NIKE. “Moral
Rights” means any rights to claim authorship of a work, to object to or prevent
the modification or destruction





--------------------------------------------------------------------------------



of a work, to withdraw from circulation or control the publication or
distribution of a work, and any similar right, regardless of whether or not such
right is denominated or generally referred to as a “moral right.”
7.    Assistance. I will assist NIKE in every proper way to obtain and enforce
for NIKE all patents, copyrights, common law or registered trademarks or trade
dress, mask work rights, trade secret rights and other legal protections for the
Assigned Inventions, worldwide. I will execute and deliver any documents that
NIKE may reasonably request from me in connection with providing such
assistance. My obligations under this section will continue beyond the
termination of my employment with NIKE; provided that NIKE agrees to compensate
me at a reasonable rate after such termination for time and expenses actually
spent by me at NIKE’s request in providing such assistance. I hereby appoint the
Chief Patent Counsel of NIKE as my attorney-in-fact to execute documents on my
behalf for this purpose. I agree that this appointment is coupled with an
interest and will not be revocable.
8.    Confidential Information. I understand that my employment by NIKE creates
a relationship of confidence and trust with respect to any information or
materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by NIKE or a third party in
relation to the business of NIKE or to the business of any parent, subsidiary,
affiliate, customer or supplier of NIKE, or any other party with whom NIKE
agrees to hold such information or materials in confidence (the “Confidential
Information”). Without limitation as to the forms that Confidential Information
may take, I acknowledge that Confidential Information may be contained in
tangible material such as writings, drawings, samples, electronic media, or
computer programs, or may be in the nature of unwritten knowledge or know-how.
Confidential Information includes, but is not limited to, Assigned Inventions,
trade secrets, processes, machines, processes, manuals, reports, memoranda,
drawings, blueprints, notes, records, plots, chemical formulations, sketches,
plans, photographs, schematics, marketing plans, product plans, designs, design
concepts, data, prototypes, specimens, test protocols, laboratory notebooks,
technical information, business strategies, financial information, forecasts,
personnel information, contract information, customer and supplier lists, and
the non-public names and addresses of NIKE’s customers and suppliers, their
buying and selling habits and special needs.
9.    Confidentiality. At all times, both during my employment and after its
termination, and to the fullest extent permitted by law, I will keep and hold
all Confidential Information in strict confidence and trust. I will not use or
disclose any Confidential Information without the prior written consent of NIKE
in each instance, except as may be necessary to perform my duties as an employee
of NIKE for the benefit of NIKE. Upon termination of my employment with NIKE, I
will promptly deliver to NIKE all documents and materials of any nature
pertaining to my work with NIKE, and I will not take with me or retain in any
form any documents or materials or copies containing any Confidential
Information. Nothing in this Section 9 or otherwise in this Agreement shall
limit or restrict in any way my immunity from liability for disclosing NIKE’s
trade secrets as specifically permitted by 18 U.S.C § 1833(b)(1), which states:
“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”
10.    Physical Property. All documents, supplies, equipment and other physical
property furnished to me by NIKE or produced by me or others in connection with
my employment will be and remain the sole property of NIKE. I will return to
NIKE all such items when requested by NIKE, excepting only my personal copies of
records relating to my employment or compensation and any personal property I
bring with me to NIKE and designate as such. Even if NIKE does not so request, I
will upon termination of my employment return to NIKE all NIKE property, and I
will not take with me or retain any such items.
11.    No Breach of Prior Agreements. I represent that my performance of all the
terms of this Agreement and my duties as an employee of NIKE will not breach any
invention assignment, proprietary information, confidentiality, non-competition,
or other agreement with any former employer or third party and that I will not
disclose any confidential or proprietary information of any former employer or
third party that I do not have the right to disclose. I represent that I will
not bring with me to NIKE or use in the performance of my duties for NIKE any
documents or materials or intangibles of my own or of a former employer or third
party that are not generally available for use by the public without restriction
or compensation or have not been legally transferred to NIKE.
12.    NIKE Opportunities; Duty Not to Compete; Compliance with NIKE Policies.
During the period of my employment, I will at all times devote my best efforts
to the interests of NIKE, and I will not, without the prior written consent of
NIKE, engage in, or encourage or assist others to engage in, any other
employment or activity that: (i) would divert from NIKE any business opportunity
in which NIKE can reasonably be expected to have an interest; (ii) would
directly compete with, or involve preparation to compete with, the current or
future business of NIKE; or (iii) would otherwise conflict with NIKE’s interests
or could cause a disruption of its operations or prospects. During the period of
my employment I will strictly comply with all applicable NIKE policies,
including but not limited to “Inside the Lines, the Nike Code of Ethics,” and
“Nike Conduct Standards,” as such policies may be amended from time to time. I
acknowledge that non-compliance with NIKE polices may lead to disciplinary
action(s) including termination of employment, as well as any available civil
remedies and/or criminal penalties.





--------------------------------------------------------------------------------



13.    Non-Solicitation/Non-Recruitment. I acknowledge that individuals working
for NIKE will gain knowledge of NIKE’s Confidential Information, and that I (as
well as such other individuals) have an ongoing obligation to protect such
Confidential Information from access or use by others outside of NIKE during and
after my (and their) relationship with NIKE. I further acknowledge that during
my employment with NIKE, I have gained knowledge of NIKE’s clients, customers,
business prospects, vendors, and partners. Accordingly, except to the extent
prohibited by applicable law, during the term of this Agreement and for a period
of one (1) year thereafter, I will not directly or indirectly interview,
communicate with, divert or hire away (or attempt to interview, communicate
with, divert or hire away) any NIKE client, customer, business prospect, vendor,
partner, or NIKE full-time or temporary employee or contractor for the purpose
of causing such person or entity to cease doing business with, rendering
services to, or being employed by NIKE.
14.    Use of Name & Likeness. I hereby authorize NIKE to use, reuse, and to
grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice and biographical information as it relates to my
employment at NIKE, and any reproduction or simulation thereof, in any form of
media or technology now known or hereafter developed, both during and after my
employment, for any purposes related to NIKE’s business, such as marketing,
advertising, credits, and presentations.
15.    Notification. I hereby authorize NIKE, during and after the termination
of my employment with NIKE, to notify third parties, including, but not limited
to, actual or potential customers or employers, of the terms of this Agreement
and my responsibilities hereunder.
16.    Injunctive Relief. I understand that a breach or threatened breach of
this Agreement by me may cause NIKE to suffer irreparable harm and that NIKE
will therefore be entitled to injunctive relief to enforce this Agreement.
17.    Governing Law; Severability. This Agreement is intended to supplement,
and not to supersede, any rights NIKE may have in law or equity with respect to
the duties of its employees and the protection of its trade secrets. This
Agreement will be governed by and construed in accordance with the laws of the
State of Oregon, without giving effect to any principles of conflict of laws
that would lead to the application of the laws of another jurisdiction. Any
legal action or proceeding arising under or relating to this Agreement will be
brought exclusively in the federal or state courts located in the State of
Oregon, and I irrevocably consent to the personal jurisdiction and venue
therein. If any provision of this Agreement is invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible,
given the fundamental intentions of the parties when entering into this
Agreement. To the extent such provision cannot be so enforced, it will be
stricken from this Agreement and the remainder of this Agreement will be
enforced as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.
18.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together will constitute one and the same agreement.
19.    Entire Agreement. This Agreement, the documents referred to herein, and
to the extent it exists, any executed covenant not to compete between myself and
NIKE, constitute the entire agreement and understanding of the parties with
respect to the subject matter of this Agreement, and supersede all prior
understandings and agreements, whether oral or written, between the parties
hereto with respect to such subject matter.
20.    Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought. A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.
21.    Successors and Assigns; Assignment. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. NIKE may
assign any of its rights and obligations under this Agreement. I understand that
I will not be entitled to assign or delegate this Agreement or any of my rights
or obligations hereunder, whether voluntarily or by operation of law, except
with the prior written consent of NIKE.
22.    Further Assurances. The parties will execute such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Upon termination of my
employment with NIKE, I will execute and deliver a document or documents in a
form reasonably requested by NIKE confirming my agreement to comply with the
post-employment obligations contained in this Agreement.
23.    Acknowledgement. I certify and acknowledge that I have carefully read all
of the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.
24.    Effective Date of Agreement; Signature. This Agreement is and will be
effective on and after the first day of Employee’s employment by NIKE, which is
January 13, 2020 (the “Effective Date”).





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------


    






The parties have executed this Agreement on October 17, 2019, to be effective on
January 13, 2020, by placement of their physical or electronic signatures below
(if using an electronic signature, please use the form “/s/[name]”):


NIKE, Inc.
John J. Donahoe II


Signature:
                                                                                     


     
Signature:                                   


Name:                         




Name:                                                   


Title:                                        
 







[Signature page to Employee Invention and Secrecy Agreement]

--------------------------------------------------------------------------------






Exhibit A


For California employees: California Labor Code Section 2870
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under California Labor Code Section 2870(a), the provision is against
the public policy of this state and is unenforceable.
For Illinois employees: Illinois Compiled Statutes 765 ILCS 1060/2
(1) A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) to the business of the employer, or (ii) to the employer’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by the employee for the employer. Any provision which
purports to apply to such an invention is to that extent against the public
policy of this State and is to that extent void and unenforceable. The employee
shall bear the burden of proof in establishing that his invention qualifies
under this subsection.
(2) An employer shall not require a provision made void and unenforceable by
subsection (1) of this Section as a condition of employment or continuing
employment. This Act shall not preempt existing common law applicable to any
shop rights of employers with respect to employees who have not signed an
employment agreement.
(3) If an employment agreement entered into after January 1, 1984, contains a
provision requiring the employee to assign any of the employee’s rights in any
invention to the employer, the employer must also, at the time the agreement is
made, provide a written notification to the employee that the agreement does not
apply to an invention for which no equipment, supplies, facility, or trade
secret information of the employer was used and which was developed entirely on
the employee’s own time, unless (a) the invention relates (i) to the business of
the employer, or (ii) to the employer’s actual or demonstrably anticipated
research or development, or (b) the invention results from any work performed by
the employee for the employer.
Notice for Kansas Employees: Kansas Statutes § 44-130
In accordance with Section 44-130 of the Kansas Statutes, the foregoing
assignment provisions in this Agreement do not apply to an invention for which
no equipment, supplies, facility or trade secret information of the employer was
used and which was developed entirely on the employee’s own time, unless (a) the
invention relates to the business of the employer or to the employer’s actual or
demonstrably anticipated research or development or (b) the invention results
from any work performed by the employee for the employer.
For Minnesota employees: Minnesota Statute 181.78, Subdivision 1
Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and (1) which does not relate (a)
directly to the business of the employer or (b) to the employer’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the employee for the employer. Any provision which
purports to apply to such an invention is to that extent against the public
policy of this state and is to that extent void and unenforceable.
For North Carolina employees: North Carolina General Statutes 66-57.1
Any provision in an employment agreement which provides that the employee shall
assign or offer to assign any of his rights in an invention to his employer
shall not apply to an invention that the employee developed entirely on his own
time without using the employer’s equipment, supplies, facility or trade secret
information except for those inventions that (i) relate to the employer’s
business or actual or demonstrably anticipated research or development, or (ii)
result from any work performed by the employee for the employer. To the extent a
provision in an employment agreement purports to apply to the type of invention
described, it is against the public policy of this State and is unenforceable.
The employee shall bear the burden of proof in establishing that his invention
qualifies under this section.
For Utah employees: Utah Code Ann. § 34-39-3(1)




2



--------------------------------------------------------------------------------





An employment agreement between an employee and his employer is not enforceable
against the employee to the extent that the agreement requires the employee to
assign or license, or to offer to assign or license, to the employer any right
or intellectual property in or to an invention that is: (a) created by the
employee entirely on his own time; and (b) not an employment invention.
For Washington employees: RCW 49.44.140
(1) A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, unless (a) the invention relates
(i) directly to the business of the employer, or (ii) to the employer’s actual
or demonstrably anticipated research or development, or (b) the invention
results from any work performed by the employee for the employer. Any provision
which purports to apply to such an invention is to that extent against the
public policy of this state and is to that extent void and unenforceable.
(2) An employer shall not require a provision made void and unenforceable by
subsection (1) of this section as a condition of employment or continuing
employment.
Notice for Employees in Other States:
The agreement to assign Inventions to NIKE does not apply to an invention for
which no equipment, supplies, facility or trade secret information of NIKE was
used and which was developed entirely on Employee’s own time, except for those
Inventions that either: (1) relate at the time of conception or reduction to
practice of the invention to NIKE’s business or to actual or demonstrably
anticipated research or development of NIKE; or (2) result from any work
performed by Employee for NIKE.






3

